Citation Nr: 1805342	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  17-23 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than October 22, 2015 for the grant of service connection for bilateral hearing loss.

2.  Entitlement to an effective date earlier than October 22, 2015 for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1950 to September 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for hearing loss and tinnitus from October 22, 2015.  The case was certified to the Board by the Lincoln, Nebraska RO.

In June 2016, the Veteran filed a notice of disagreement to the June 2016 rating decision, asserting that the effective date of the grant of service connection for hearing loss and tinnitus should be November 21, 2007.  In a July 2016 statement, the Veteran notified VA that he wished to withdraw his appeal.  However, in August 2016 and January 2017, he filed new notices of disagreement.  38 C.F.R. § 20.204(c) does not foreclose the possibility of the filing of a new notice of disagreement as to any issue that has been withdrawn, "provided such filings would be timely under these rules if the appeal withdrawn had never been filed."  Here, the Veteran timely filed his new notice of disagreements within one year of the June 2016 rating decision.  Hence, the issues of entitlement to an effective date earlier than October 22, 2015 for the grant of service connection for bilateral hearing loss and tinnitus are properly before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's initial claim of entitlement to service connection for bilateral hearing loss and tinnitus was received on November 21, 2007.

2.  In an April 2008 rating decision, VA denied entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran did not file a timely notice of disagreement to this decision.

3.  In October 22, 2015, VA received the Veteran's claim to reopen the issues of entitlement to service connection for bilateral hearing loss and tinnitus.

4.  In November 12, 2015, VA received the Veteran's complete service treatment records.

5.  In a November 2015 rating decision, VA denied entitlement to service connection for hearing loss and tinnitus.  The Veteran filed a timely notice of disagreement, which he withdrew in January 2016.  

6.  In February 5, 2016, VA received the Veteran's claim to reopen the issues of entitlement to service connection for bilateral hearing loss and tinnitus.

7.  On May 2016, a VA audiological examination was conducted and the examiner found that it was at least as likely as not that the Veteran's bilateral hearing loss and tinnitus were related to his military service based, in part, on a review of the Veteran's complete service treatment records, some of which existed and had not been associated with the claims file when VA previously decided the claim in 2008. 

8.  In a June 2016 rating decision, VA granted entitlement to service connection service connection for bilateral hearing loss and tinnitus effective October 22, 2015 based on the May 2016 VA examination.   


CONCLUSIONS OF LAW


1.  The criteria for an effective date of November 21, 2007, but not earlier, for grant of service connection for hearing loss have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.156(c), 3.400 (2017).

2.  The criteria for an effective date of November 21, 2007, but not earlier, for grant of service connection for tinnitus have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.156(c), 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).  Given the favorable disposition of the Veteran's claim for an earlier effective date for grant of service connection for hearing loss and tinnitus, the Board finds that all notification and development action needed to fairly adjudicated this claim have been accomplished.

Earlier Effective Date
 
In a June 2016 rating decision, VA granted entitlement to service connection for bilateral hearing loss and tinnitus effective October 22, 2015.  The Veteran contends that the effective date of service connection should be November 21, 2007, when he initially filed his claim for service connection.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  The effective date of an evaluation and an award of compensation based on a reopened claim is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).

Thus, once a previous rating decision has become final, the earliest effective date of service connection generally is the date of the petition to reopen rather than the date of the initial claim.  See id.  An exception to this rule is when a later grant of service connection is based in whole or in part on newly obtained service department records under certain circumstances, as provided in 38 C.F.R. § 3.156(c).  When 38 C.F.R. § 3.156(c) applies, "the original claim is not just re-opened, it is reconsidered and serves as the date of the claim and the earliest date for which benefits may be granted."  Vigil v. Peake, 22 Vet. App. 63, 66 - 67 (2008); see also Mayhue v. Shinseki, 24 Vet. App. 273, 279 (2011).  

In this case, the Veteran's initial claims of entitlement to service connection for bilateral hearing loss and tinnitus were received on November 21, 2007.  In April 2008, VA denied the Veteran's claims because the evidence did not show that his bilateral hearing loss or tinnitus had either occurred in or was caused by service.  At the time of this decision and as noted, in part, by an April 2008 Memorandum for the Finding of Unavailability of Complete Service Treatment Records, the Veteran's DD 214, service dental records, December 1950 enlistment examination, and September 1953 separation examination were of record.

In October 22, 2015, VA received the Veteran's claim to reopen the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  

In November 12, 2015, VA received the Veteran's complete service treatment records and military personnel records.  The service treatment records which included some of the records that were previously considered such as his enlistment and separation examinations which showed hearing to be 15/15 for whispered voice, bilaterally, also included records such as his reports of medical history completed on enlistment and separation.  On his September 1953 report of separation, the Veteran denied a history of ear, nose or throat trouble, running ears.  These additional records also include a December 1954 Air Force Reserve report of medical evaluation in which hearing was evaluated as 15/15 for both whispered voice and spoken voice testing, bilaterally; on the associated report of medical history, the Veteran again denied ear, nose or throat trouble and running ears.  The additional records also include a November 1957 periodic examination for the Air Force Reserve in which hearing testing was recorded as 15/15 for both whispered and spoken voice, bilaterally; on the associated reported of medical history, the Veteran again denied ear, nose or throat trouble, and running ears.

On November 2015, VA declined to reopen the Veteran's claims for service connection for bilateral hearing loss and tinnitus on grounds that new and material evidence had not been submitted.  The Veteran filed a timely notice of disagreement in December 2015, which he withdrew in January 2016.  He then filed another claim to reopen the issues of entitlement to service connection for bilateral hearing loss and tinnitus in February 2016.  

On May 2016, a VA audiological examination was conducted.  The examiner opined that it was at least as likely as not that the Veteran's bilateral hearing loss was caused by his military service and that it was more likely than not that his tinnitus was related to his bilateral hearing loss.  The examiner based his opinions on the fact that the Veteran had a high probability of noise exposure, as shown on his DD 214, and that there was no evidence of a valid hearing evaluation at enlistment or separation.  As noted, only whispered voice testing was done on examinations in 1950 and 1953.  The examiner also noted that he had reviewed the entire claims folder.  The Board notes that the additional service treatment records added to the record after 2008, as noted above, include Air Force Reserve examinations dated in 1954 and 1957 which also document only whispered and spoken voice testing.  As noted, the VA examiner found that similar testing on enlistment and separation examinations is not a valid hearing examination.

From the foregoing, it is evident that the June 2016 grant of service connection for bilateral hearing loss and tinnitus were based on the May 2016 VA examiner's opinions, which were themselves partly based on the additional service treatment records that were obtained after the initial denial of the Veteran's claim.  As such, the Board has reconsidered the April 2008 rating decision under 38 C.F.R. § 3.156(c), and finds that service connection for bilateral hearing loss and tinnitus are warranted from the date of the Veteran's initial claim that was filed on November 21, 2007.   


ORDER

Entitlement to an effective date of November 21, 2007, but not earlier, for service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of VA compensation.

Entitlement to an effective date of November 21, 2007, but not earlier, for service connection for tinnitus is granted, subject to the laws and regulations governing the payment of VA compensation.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


